Citation Nr: 0704523	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  02-15 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that rating decision, the RO denied service 
connection for depression with anxiety, and the veteran's 
disagreement with that decision led to this appeal.  The RO 
had previously denied a claim for a nervous condition in a 
December 1953 rating decision, noting that the veteran had 
been diagnosed as having a personality disorder.  In an 
August 1993 administrative decision, the RO found that new 
and material evidence had not been obtained to reopen the 
veteran's claim.

In a November 2003 decision, the Board characterized the 
veteran's claim as one for service connection for an acquired 
psychiatric disorder and found that the veteran had submitted 
new and material evidence in order to reopen his claim for 
service connection.  At that time, the Board remanded the 
veteran's claim in order to afford the veteran a VA 
psychiatric examination.  The veteran underwent the 
examination in July 2005.  In May 2006, the Board again 
remanded the veteran's claim to allow the Appeals Management 
Center (AMC)/RO to issue the veteran a fully compliant VCAA 
notice that was tailored to the veteran's claim of service 
connection for an acquired psychiatric disability.  The Board 
finds that the veteran's claim is now ready for appellate 
review. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for an acquired psychiatric disorder has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  A personality disorder, which was diagnosed during 
service and thereafter, is not a disability for VA 
compensation purposes. 

3.  The preponderance of the evidence is against a finding of 
a current diagnosis of an acquired psychiatric disorder or of 
a nexus between a psychiatric disorder and service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the veteran 
about the information and evidence that VA will seek to 
provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  This fourth element 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  As noted above, the 
Board remanded the veteran's appeal in May 2006 in order to 
allow the AMC/RO to issue the veteran a fully compliant VCAA 
notice.  The AMC sent the veteran a VCAA letter in June 2006.  
The Board finds that this letter fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that was necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant was expected to provide; and, last, the veteran was 
advised to provide any evidence in his possession that 
pertained to the claim.  The June 2006 letter also provided 
notice regarding the establishment of a disability rating and 
effective date as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  As the June 2006 
notification letter was issued to the veteran in accordance 
with the Board's May 2006 remand, this notification letter 
was provided to the veteran after the RO decision that is the 
subject of this appeal. 

To the extent that this created a timing deficiency, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder was readjudicated in an October 
2006 supplemental statements of the case.  The United States 
Court of Appeals for the Federal Circuit has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records and VA medical records, including the 
examination report created from the July 2005 VA examination 
the veteran underwent upon the Board's November 2003 remand. 
  After review of the examination report, the Board finds 
that it provides competent, non-speculative evidence 
regarding nexus.  Thus, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

                                            Law and 
Regulations 

In a March 2001 statement, the veteran claimed service 
connection for depression with anxiety due to events he 
experienced while in the United States Navy.  As noted in the 
introduction, the Board has characterized the veteran's claim 
more broadly as one for service connection for an acquired 
psychiatric disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  (Emphasis added.)

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

                                                  Factual 
Background   

The veteran was discharged from service in August 1953 after 
approximately 15 months of active duty.  The report of 
medical examination and the report of medical history 
completed upon the veteran's enlistment do not indicate a 
psychiatric disability.  The service medical records do 
indicate, however, that in July 1953 the veteran was admitted 
to the United States Naval Hospital in Bainbridge, Maryland 
with a diagnosis of neurotic depressive reaction.  History 
obtained at that time included a recent suicide attempt and 
marked depression of five days duration.  A psychiatric 
examination showed that the veteran was tense and immature 
and appeared to be very apprehensive, down cast and dejected.  
The medical professional completing the examination noted 
that the veteran's past history revealed a lifelong, 
immature, dependent and schizoid behavior pattern.  It was 
further reported that, since being in the hospital, the 
veteran had shown immature, aggressive behavior.  The medical 
professional found that the veteran's original diagnosis had 
been in error.  The veteran's treatment and examination 
indicated that the correct diagnosis was a paranoid 
personality disorder.  Based on these findings, the Board of 
Medical Survey found that the veteran was unfit for further 
military service and he was given an honorable discharge.  
The veteran waived his right to a hearing by the Physical 
Evaluation Board and indicated that he did not desire to 
submit a statement of rebuttal in the case.  

A November 1953 post-service VA treatment document indicates 
that the veteran was diagnosed as having passive dependency 
reaction with depressive features.  In a March 1955 
Application for Hospital Treatment or Domiciliary Care, a VA 
physician diagnosed the veteran as having a passive 
aggressive personality.  

A December 1992 VA treatment record, dated more than 39 years 
after service, indicates that the veteran was diagnosed as 
having a bipolar disorder and being depressed.  In February 
1993, a medical professional diagnosed adjustment disorder 
with depressed mood.  In March 1993, a VA medical 
professional diagnosed the veteran as having a bipolar 
disorder and in April 1993, a clinician diagnosed an 
adjustment disorder with depressed mood.

The veteran underwent a September 1995 VA examination 
performed by a medical doctor in conjunction with a pending 
claim for VA pension benefits.  The examiner noted review of 
the veteran's claims file.  The veteran reported to the 
examiner that he was nervous, depressed and had poor energy.  
The examiner diagnosed bipolar II disorder, chronic depressed 
type with a few mild hypomanic episodes.  In addition, the 
examiner found that the veteran had recurrent and chronic 
major depressive episodes. 

A July 1997 treatment record indicates that the veteran was 
diagnosed as having dysthymic disorder, major depression and 
a personality disorder.  

Upon a March 2001 psychiatric evaluation, the veteran noted 
that he was feeling a tremendous amount of anxiety and 
thought that it was his main problem, instead of depression.  
The medical professional completing the record noted that the 
veteran had previously been treated with lithium, Prozac and 
Zoloft.  The veteran reported that he was the subject of 
anti-Semitic comments and physical abuse during service.  The 
clinician found that the veteran had an anxiety disorder and 
that depressive disorder had to be ruled out.  The Global 
Assessment of Functioning (GAF) score was recorded as 48.

In June 2001, the veteran underwent an additional psychiatric 
evaluation.  He reported that his anxiety made him reactive 
and he did want to continue to have confrontations with 
people.  The diagnosis at that time was bipolar disorder with 
narcissistic traits.

The record also includes a February 2003 VA medical record 
indicating that the veteran sought additional treatment for 
anxiety.  The psychiatrist found that the veteran had an 
anxiety disorder with a history of dysthymia and found that 
the veteran had a GAF of 70.  Treatment records indicate 
additional diagnoses of an anxiety disorder and major 
depression.

The veteran underwent a VA psychiatric examination in July 
2005, as directed by the Board's November 2003 remand 
instructions.  The purpose of this examination was to 
determine the nature and etiology of the veteran's diagnosed 
psychiatric disorders.  In her report, the psychiatrist noted 
the veteran's military, family and work history, and details 
regarding his current behaviors and activities.  The examiner 
observed that the veteran had no impairment of thought 
process or communication and found that the veteran did not 
have delusions or hallucinations.  She further reported that 
the veteran was semi-cooperative, arrogant, irritable and 
histrionic and that there were no signs or symptoms of 
psychosis.  

Regarding the diagnosis of a personality disorder, the 
psychiatrist found that the veteran exhibited more histrionic 
features than paranoid features.  It was noted that the 
veteran described symptoms related to disorders other than a 
personality disorder, such as depression and anxiety, but 
that these symptoms come and go in response to events in the 
veteran's life, whereas the personality disorder symptoms 
have remained constant.  The psychiatrist diagnosed a 
personality disorder, not otherwise specified and opined that 
the personality disorder did not undergo a permanent increase 
in severity during the veteran's period of service.

                                                     Analysis

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Court 
has held that the Board must determine how much weight is to 
be attached to each medical opinion of record.  Id.  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board notes that prior to the July 2005 examination, from 
1953 to 2003, the veteran had been diagnosed with various 
psychiatric disorders.  The mental health clinicians 
providing these diagnoses came to different conclusions 
regarding the basis for the veteran's psychiatric problems.  
The July 2005 examination included a thorough psychiatric 
evaluation of the veteran, to include a detailed history, 
review of the veteran's claims file, and complete mental 
status evaluation by a board certified psychiatrist.  Based 
on the psychiatrist's expertise, her review of the claims 
file, and the reasoning employed, the Board places 
substantial probative weight on the examiner's July 2005 
findings.  

The Board finds that the various treatment records are of 
less probative value as there is no indication that the 
medical professions completing these records reviewed the 
veteran's records and fully evaluated the veteran's 
psychiatric history.  In regard to the veteran's September 
1995 psychiatric examination, the Board finds that the 
purpose of that examination was to determinate the veteran's 
level of impairment for purposes of determining eligibility 
for pension and the examiner's purpose was not to determine 
the etiology of the veteran's disability.  After 
consideration and weighting of the medical evidence, giving 
the most probative weight to the July 2005 examination, the 
Board finds that the veteran's only current psychiatric 
disability is a personality disorder; the preponderance of 
the evidence is against a current diagnosis of an acquired 
psychiatric disorder linked to service.  Also, the most 
recent examination, besides being more thorough, is obviously 
more probative to the veteran's current mental status when 
compared to the various diagnoses recorded from 1992 to 2003. 

As noted above, congenital or developmental abnormalities, 
including personality disorders, are not considered 
"diseases or injuries within the meaning of applicable 
legislation" and, hence, do not constitute disabilities for 
VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; 
Beno v. Principi, 3 Vet. App. 439, 441 (1992).  While service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury, 
there is no medical evidence that such occurred here.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  While the veteran was hospitalized 
during service following a suicide attempt and symptoms of 
depression were noted, a subsequent psychiatric evaluation 
determined that the only diagnosis was a personality disorder 
and was separated from service shortly thereafter.  The only 
psychiatric disorder noted during the years immediately after 
service was a personality disorder.  It was not until decades 
post-service that the veteran was diagnosed with an acquired 
psychiatric disorder.  Specifically, there is an 
approximately 39 year gap between the 1953 post-service 
records and the initial diagnosis of an acquired psychiatric 
disorder.  To the extent that the veteran is now contending 
that he had psychiatric symptomatology continually after 
service, his contentions are outweighed by the negative post-
service medical evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

Further, in her July 2005 report, the psychiatrist who most 
recently examined the veteran, with consideration of his 
psychiatric evaluation and treatment during service, 
concluded that the veteran's personality disorder had not 
undergone a permanent increase in severity during service.

The Board finds that the overwhelming preponderance of the 
evidence is against a finding that the veteran has a current 
acquired psychiatric disorder that began during or is 
otherwise linked to service.  As noted above, instead, the 
competent evidence indicates that the veteran's only 
permanent psychiatric disability is a personality disorder.  
As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit of the doubt doctrine is not applicable and this 
appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  





ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


